                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:19-CV-00308-FL

 Jason Bishop,

                        Plaintiff,

 v.                                                             Order &
                                                       Memorandum & Recommendation
 Federal Bureau of Investigation &
 North Carolina Department of Justice,

                        Defendants.


       Plaintiff Jason Bishop claims that the Federal Bureau of Investigation and the North

Carolina Department of Justice have violated his Second Amendment right to bear arms. Compl.

at 3, D.E. 1–1. The Complaint seeks compensatory and punitive damages from the Defendants. Id.

at 4. Bishop asks the court to proceed without paying the normal filing fee associated with a civil

action. The court will grant this request, but will recommend that the district court dismiss this

action for failing to state a claim upon which relief may be granted.


I.     IFP Application


       Bishop asks the court to allow him to proceed with his action without paying the required

filing fee and other costs associated with litigation (colloquially known as proceeding in forma

pauperis or IFP). The court may grant his request if he submits an affidavit describing his assets

and the court finds that he could not pay the filing fee. 28 U.S.C. § 1915. In assessing a request to

proceed IFP, the court should consider whether the plaintiff can pay the costs associated with

litigation “and still be able to provide himself and his dependents with the necessities of life.”

Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948) (internal quotations omitted).
        The court has reviewed Bishop’s application and finds that he lacks the resources to pay

the costs associated with this litigation. The court thus grants Bishop’s motion (D.E. 1, 3) and

allows him to proceed IFP.


II.     Screening under 28 U.S.C. § 1915


        Along with determining whether Bishop is entitled to IFP status, the court must also

analyze the viability of the claims in the Complaint. 28 U.S.C. § 1915(e). The court reviews a

complaint to eliminate those claims that unnecessarily impede judicial efficiency and the

administration of justice. The court must dismiss any portion of the complaint it determines is

frivolous, malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from that relief. Id. § 1915(e)(2)(B).

        The court may dismiss a complaint as frivolous for either legal or factual shortcomings.

Neitzke v. Williams, 490 U.S. 319, 325 (1989). A cause of action is legally frivolous if it is “based

upon an indisputably meritless legal theory and include claims of infringement of a legal interest

which clearly does not exist.” Adams v. Rice, 40 F.3d 72, 75 (4th Cir. 1994) (quotations omitted).

A complaint is factually frivolous when its factual allegations are “fanciful, fantastic, and

delusional.” Denton v. Hernandez, 504 U.S. 25, 32–33 (1992).

        A complaint fails to state a claim upon which relief may be granted if it does not “contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Supreme Court has explained that “[a] claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. Bishop’s pro se

status relaxes, but does not eliminate, the requirement that his complaint contain facially plausible

claims. The court must liberally construe a pro se plaintiff’s allegations, but it “cannot ignore a

                                                   2
clear failure to allege facts” that set forth a cognizable claim. Johnson v. BAC Home Loans

Servicing, LP, 867 F. Supp. 2d 766, 776 (E.D.N.C. 2011).

       Bishop’s claim against the Federal Bureau of Investigation should be dismissed for failure

to state a claim upon which relief may be granted. A plaintiff must bring constitutional claims for

monetary relief against federal actors under the Supreme Court’s decision in Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). But Bivens claims

for damages against the United States, federal agencies, or public officials acting in their official

capacities are barred by the doctrine of sovereign immunity. See F.D.I.C. v. Meyer, 510 U.S. 471,

475, 484– 86 (1994); Doe v. Chao, 306 F.3d 170, 184 (4th Cir. 2002) (“ [A] Bivens action does

not lie against either agencies or officials in their official capacities.” ); Reinbold v. Evers, 187

F.3d 348, 355 n.7 (4th Cir. 1999). Thus, the district court should dismiss the Federal Bureau of

Investigation from this action.

       The district court should dismiss Bishop’s claims against the North Carolina Department

of Justice for similar reasons. A plaintiff must bring constitutional claims against state actors under

42 U.S.C. § 1983. “To state a claim under [section] 1983, a plaintiff must allege the violation of a

right secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988); see Philips v. Pitt Cty . Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009). The North

Carolina Department of Justice, as an agency of the State of North Carolina, is not a person under

§ 1983. Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989). Thus, it should be

dismissed from this case.

       Setting aside the issues with the parties Bishop has named, the Complaint lacks any factual

allegations that would establish a violation of his Second Amendment rights. He does not explain



                                                  3
how or why the Defendants have violated his right to possess a firearm. Instead, he claims that he

works in a dangerous job, has never committed a violent crime, and has a right to possess a

handgun. The lack of factual allegations establishing a plausible claim for relief also justify the

district court’s dismissal of the complaint.


III.    Conclusion


        In sum, the court grants Bishop’s IFP motion (D.E. 1, 3). The undersigned recommends

that the district court dismiss the Complaint for failure to state a claim upon which relief may be

granted.

        The Clerk of Court must serve a copy of this Memorandum and Recommendation

(“M&R”) on each party who has appeared here. Any party may file a written objection to the M&R

within 14 days from the date the Clerk serves it on them. The objection must specifically note the

portion of the M&R that the party objects to and the reasons for their objection. Any other party

may respond to the objection within 14 days from the date the objecting party serves it on them.

The district judge will review the objection and make their own determination about the matter

that is the subject of the objection. If a party does not file a timely written objection, the party will

have forfeited their ability to have the M&R (or a later decision based on the M&R) reviewed by

the Court of Appeals.

Dated:
Dated: August 26, 2019
                                                R OBERT T. NUMBERS, II
                                                ______________________________________
                                                U       STATES
                                                  NITEDT.
                                                Robert         MAGISTRATE
                                                          Numbers,  II       JUDGE
                                                United States Magistrate Judge




                                                   4
